Citation Nr: 1100333	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  10-28 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to payment from the 'Filipino Veterans Equity 
Compensation Fund.'


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant contends that he had active service during World 
War II in the Philippine Commonwealth Army and the Philippine 
guerrilla forces from December 1942 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2010 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied entitlement to payment from the 
'Filipino Veterans Equity Compensation Fund,' on the basis that 
valid military service in the U.S. Armed Forces had not been 
established.  A notice of disagreement was received in February 
2010, a statement of the case was issued in May 2010, and a 
substantive appeal was received in June 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, pursuant to both 38 C.F.R. 
§ 3.203(c) and VA's statutory duty to assist (as set forth in 38 
U.S.C.A. § 5103A), new evidence submitted by a claimant in 
support of a request for verification of service from the service 
department must be submitted to the service department for 
review.  The Board finds that potentially significant evidence 
submitted by the appellant in this case has not been submitted to 
or brought to the attention of the service department in the 
requests for verification of service status.  In sum, as 
discussed in more detail below, the Board finds that a remand of 
this matter is warranted for additional development prior to 
final appellate review.

Under the American Recovery and Reinvestment Act, a one-time 
benefit is provided for certain Philippine veterans to be paid 
from the 'Filipino Veterans Equity Compensation Fund.'  American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted 
February 17, 2009).

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East (USAFFE) during 
World War II.  Section 1002 (c)(1) provides that the Secretary 
may make a payment from the compensation fund to an eligible 
person who, during the one-year period beginning on the date of 
the enactment of this Act, submits to the Secretary a claim for 
benefits under this section.  Section 1002 (d) provides that an 
eligible person is any person who-- (1) served--(A) before July 
1, 1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States pursuant to 
the military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla forces 
under commanders appointed, designated, or subsequently 
recognized by the Commander in Chief, Southwest Pacific Area, or 
other competent authority in the Army of the United States; or 
(B) in the Philippine Scouts under section 14 of the Armed Forces 
Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was 
discharged or released from service described in paragraph (1) 
under conditions other than dishonorable.

For the purpose of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such as a 
Department of Defense (DD) Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate United States service 
department under the following conditions: (1) the evidence is a 
document issued by the United States service department; (2) the 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of VA, the document 
is genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

The United States Court of Appeals for Veterans Claims has held 
that the Secretary has lawfully promulgated regulations making 
service department findings 'binding on the VA for purposes of 
establishing service in the U.S. Armed Forces.'  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Id.

The appellant contends that he is entitled to VA benefits due to 
service in the Philippine Commonwealth Army and/or recognized 
guerrilla service during World War II.  Specifically, his March 
2009 claim checks the boxes to indicate service in the Philippine 
Commonwealth Army and in recognized guerilla forces, and the 
appellant states that he served in "GST, East Central Luzon 
Guerilla Area" from December 10, 1942 to May 18, 1946.  The 
appellant has not claimed that he served with the Philippine 
Scouts.

The appellant submitted details of his claimed service and copies 
of a number of documents in an attempt to corroborate his claimed 
service; the information from the appellant's submissions was 
used to initiate two formal requests for the National Personnel 
Records Center (NPRC) to certify his claimed service as 
qualifying for the benefits sought.  The December 2009 and May 
2010 replies from the NPRC certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  

After the December 2009 NPRC certification but prior to the May 
2010 certification, the appellant submitted substantial 
additional documentation with potentially pertinent information 
in an attempt to corroborate his claimed service and eligibility 
for the claimed benefits.  The second NPRC certification again 
certified that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

However, the request that resulted in the May 2010 NPRC 
certification states that "Attached is Form 23 dated November 
1945, and Certification from Office of the Adjutant General, 
Armed Forces of the Philippines, dated 07/23/92 and 03/08/95."  
There is no indication that the certification request to the 
service department  included any other among the numerous items 
of evidence the appellant has submitted in an attempt to provide 
information concerning service and corroborate his claims.  As 
discussed in more detail below, a significant quantity of 
information has been presented in the appellant's submissions of 
documents in connection with this appeal, and significant 
elements of the submitted information do not appear to have been 
brought to the attention of the service department in connection 
with the service status verification attempts.

The Board has given significant consideration as to whether a 
remand is necessary to ensure proper development of adequately 
informed official service department certification in compliance 
with the law.  After such consideration, the Board finds that a 
remand is necessary in this case.

The Board acknowledges that the records of those claiming service 
in the Commonwealth Army of the Philippines inducted into the 
United States Armed Forces in the Far East (USAFFE) and those 
claiming service in the organized guerilla forces are maintained 
by ARPERSCOM (the U.S. Army Reserve Personnel Command).  The 
Board observes that ARPERSCOM has repeatedly notified VA that, 
unless a claimant reports personal data (such as name) which is 
different than that provided in a prior request for service 
verification, there is no value in resubmitting a request for re-
verification.  ARPERSCOM has further indicated that documents 
issued by the Philippine Army or Philippine Veterans Affairs 
Office (with the exception of Form 23, Affidavit for Philippine 
Army Personnel)  are of no value in establishing service unless 
they contain personal data which is substantially different than 
that previously provided to ARPERSCOM.

However, in Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 
2008), the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, pursuant to both 38 C.F.R. 
§ 3.203(c) and VA's statutory duty to assist (as set forth in 38 
U.S.C.A. § 5103A), new evidence submitted by a claimant in 
support of a request for verification of service from the service 
department must be submitted to the service department for 
review.

The Board observes that the first NPRC certification request 
appears to have only contemplated the appellant as alleging 
"guerilla" service with "GST East Central Luzon Grla Area."  
However, the appellant has also alleged service with the 
Philippine Commonwealth Army (and has alleged induction into the 
USAFFE).  Documents he has submitted include potentially 
significant information that does not appear to have been 
available or considered at the time of the first NPRC 
certification attempt; the information does not otherwise appear 
to have been submitted to the service department for review in 
connection with the second certification request.

The appellant's November 1945 Affidavit for Philippine Army 
Personnel does appear to have been submitted to the service 
department, and this document refers to the appellant's service 
with "'H' Co. 2d. Bn. 2d. Prov. Inf. Regt." in addition to  
service with "'E' Co. 2d. Bn. GST" and "'B' Co. 2d. Bn. GST."  
A slightly mistyped version of the first unit identifier was 
added to the "Unit of Assignment" section of the information 
request form.

However, among the documents that apparently were not submitted 
to the service department for review are indications of other 
potentially significant service details concerning character of 
service and units of assignment.  A Philippine Army Captain's May 
1946 affidavit indicates that the appellant was "processed into 
the Philippine Army on 27 Nov. 1945" and was assigned to "172nd 
Inf. Reg't 43rd Div. AUS" in May 1945; "151st Inf. 38th Div." 
from May to September 1945; "342nd Inf. 86th Div." from 
September 1945 to February 1946; "596th Engrs" from February to 
May 1946; and "342nd Inf." from May 1946.  (The Board also 
observes that the Veteran had previously submitted a certificate 
indicating honorable discharge from the "Commonwealth of the 
Philippines - Philippine Army," but it is not clear that the 
Veteran's contention of service with the Commonwealth Army has 
been clearly conveyed in the service department certification 
requests, both of which include checkmarks only in the box 
indicating that guerilla service was alleged.)

Perhaps of greater noteworthiness, the materials submitted in 
February 2010 include a document purported to be a March 1945 
certificate issued by a U.S. 61st Field Artillery Battalion 
Headquarters; this document suggests that the appellant served as 
"attached" to the 61st Field Artillery Battalion with the U.S. 
Armed Forces.  Although the significance to the service 
department's service-status determination of the appellant having 
potentially been "attached" to the U.S. Armed Forces is far 
from clear, the Board believes that such a document must be 
submitted to the service department to allow for a fully informed 
attempt to certify the appellant's service status.  The document 
is a photocopy of what appears to be a certificate signed by 
"William A. Becker; Major, 61st, FA Bn; Adjutant" which 
indicates that the appellant was "a member of the Guerilla 
Forces, Jaen Sector, Nueva Ecija" but became "attached to this 
unit [the U.S. 61st Field Artillery Battalion], thru Hq 1st 
Cavalry Division, this date."  The certificate is also signed by 
"Robert L. Woodard; Lt. Col, 61st FA Bn; Commanding," and the 
heading for the certificate indicates "Headquarters Sixty First 
Field Artillery Battalion."  The certificate goes on to indicate 
that the appellant was issued a carbine and was authorized 
transportation on military vehicles.

The copy of the certificate is part of a set of submitted 
documents which suggest a chronology in which the appellant had 
service in the "GENERAL SERVICE TROOPS (ECLGA)" for the same 
service period as indicated above, but that he failed to report 
to GST (ECLGA) when he became ill and/or did not know their 
location, and instead "joined the American Forces, when they 
landed at Luzon."  Furthermore, the appellant has submitted 
affidavits from Philippine military personnel dated in May 1946 
referring to the Veteran's service with "GST ECLGA" and 
asserting that the unit was "recognized on 4th Feb. 1945."  
Another document dated May 1945, and apparently signed by another 
Philippine military officer, refers to the Veteran's service with 
the "2nd Battalion," that he lost contact with the unit due to 
illness, and that he reported directly to the U.S. Army in the 
meantime until rejoining the unit.

The Board observes, furthermore, that the Veteran's February 2010 
notice of disagreement reiterates that he served with the 
Commonwealth Army of the Philippines, and clarifies that he 
contends to have had "various attachment to U.S. Army Units; 
particularly - 1st Calvary Division: 86th U.S. Division, etc."

The full significance of the facts asserted by the documents 
submitted by the appellant is not entirely clear, but the Board 
finds that enough new information pertaining to details of 
service and unit assignments has been presented that these 
documents must be considered by the service department in order 
for a certification of service status to be adequately informed 
in this case.  As it appears that much of the information 
discussed above has never been submitted to the service 
department in connection with the certification requests, the 
Board believes that a remand is necessary prior to proceeding 
with appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should take appropriate steps to 
request verification of the appellant's 
claimed service, taking into account all of 
the service information presented in the 
documents submitted by the appellant.  The 
verification attempt should make clear that 
the appellant alleges he served not only with 
recognized guerilla forces, but also with the 
Philippine Commonwealth Army.

The verification request should include the 
recently submitted document indicating that 
the appellant temporarily served in  some 
manner as "attached" to the 61st Field 
Artillery Battalion of the U.S. Armed Forces 
in March 1945.  This information is presented 
on a document purported to be a March 1945 
certificate issued by a U.S. 61st Field 
Artillery Battalion Headquarters, and does 
not appear to have been contemplated in any 
prior NPRC service-verification attempt.

The verification request should include 
copies of the submitted documents indicating 
various details of the appellant's claimed 
service, including but not limited to the 
documents indicating various units of 
assignment and attachment to units of the 
U.S. Armed Forces.

2.  After completion of the above and any 
additional development deemed necessary by 
the RO, the RO should review the issue of 
entitlement to payment from the 'Filipino 
Veterans Equity Compensation Fund.'  If the 
claim remains denied, the appellant should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



